PER CURIAM.
In an action at law for damages to plaintiffs' scow, judgment was entered in favor of the plaintiffs against the Pleet Corporation, and the complaint was dismissed against the Tice Towing Line, a judgment for costs in its favor being entered against the plaintiffs. On the authority of Johnson v. U. S. Shipping Board Emergency Fleet Corporation, 50 S. Ct. 118, 74 L. Ed. -, decided January 6, 1930, by the Supreme Court of the United States, the judgment against the Pleet Corporation is reversed, and the cause remanded, with directions to dismiss for lack of jurisdiction. The judgment for costs in favor of Tice Towing Line is affirmed.